            Case 3:20-cr-00526-BR   Document 24     Filed 04/01/21    Page 1 of 3




Conor Huseby, OSB #06373
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Conor_Huseby@fd.org
Attorney for Defendant




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00526-BR

                                Plaintiff,
                                                  DECLARATION OF COUNSEL IN
                      v.                          SUPPORT OF UNOPPOSED
                                                  MOTION TO CONTINUE TRIAL
  DAVID SAMUEL HARRISON                           DATE
  MCKINLEY,

                              Defendant.

       I, Conor Huseby, declare:

       1.       I represent David McKinley who is charged with one count of Unarmed

Bank Robbery. Trial is set for April 20, 2021. Mr. McKinley is out of custody and attending

inpatient drug treatment. He is expected to graduate from drug treatment in the next

week, after which, he has made arrangements to transition into sober housing with his


Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
             Case 3:20-cr-00526-BR    Document 24      Filed 04/01/21    Page 2 of 3




pretrial supervising officer. Mr. McKinley has thrived in treatment and is in compliance

with the conditions of his pretrial release.

        2.       This is the second request to continue a trial date from the parties in this

case.

        3.       Additional time is needed to gather records, conduct interviews, research

legal issues and file potential motions, and consult with Mr. McKinley regarding his

rights and options.

        4.       The failure to grant a continuance in this case would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(A).

        5.       I have previously discussed this requested continuance with counsel for the

government, Gregory Nyhus, and he has no objection to this requested continuance. Both

parties expect to be able to resolve this case before the next trial setting.

        6.       I have spoken with Mr. McKinley, explained the reasons for requesting a

continuance, and the rights that he has under the Speedy Trial Act. Mr. McKinley agrees

with defense counsel’s request for a continuance and waives his rights under the Speedy

Trial Act.




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
         Case 3:20-cr-00526-BR      Document 24     Filed 04/01/21    Page 3 of 3




       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and belief and that this

declaration was executed on April 1, 2021, in Portland, Oregon.

                                          /s/ Conor Huseby
                                          Conor Huseby
                                          Assistant Federal Public Defender




Page 3 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
